DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 2/19/2021 is acknowledged.
Claims 7, 10, and 17-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/19/2021.
	Claim 8 recites “a valve communicated to the volume of air.” This appears to be specific to the non-elected embodiment of figure 7.    Therefore, claim 8 has also been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 11 recites “moving the second shaft through the fluid relative to both the first shaft and to the cylinder in response to the displacement force; and moving the first shaft through the fluid relative to both the second shaft and to the cylinder in response to the displacement force.” The specification and dependent claim 12 indicate that “moving the second shaft through the fluid relative to the first shaft comprises pushing the first shaft through the fluid by the second shaft.”  Specifically, [41] of the disclosure indicates that ring 38 of second shaft 28 makes contact with ring 34 of first shaft 26 and further displacement of second shaft 28 moves first shaft 26.  It appears that the first shaft does not move relative to the cylinder until contacted by elements of the second shaft, then the two shafts appear to move together through the cylinder.  It is not clear how this corresponds to the claimed “moving the first shaft through the fluid relative to both the second shaft and to the cylinder”.  Nor is it clear what is meant by the claimed relative movement of claim 12 which requires “pushing the first shaft through the fluid by the second shaft”.  In the disclosed invention, the first shaft does not appear to ever move relative to the second shaft.  Instead, the second shaft appears to move relative to the first shaft and the cylinder for a portion of travel, after which the two shafts move together relative to the cylinder.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4, 11-12 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonn (US# 2696278).
	Bonn discloses all the limitations of the instant claims including; a cylinder (1 and/or 2);  a first shaft 17 disposed within the cylinder;  and a second shaft 16 nested within the first shaft, where the first shaft and second shaft are configured to move through a length of the cylinder independently of each other and to the cylinder.   Figure 1, col. 1, line 66 to col. 2, line 9.
	Regarding claim 2, the first shaft 17 comprises a first piston 15 disposed on a proximal end of the first shaft, where the second shaft 16 comprises a second piston 11 disposed on a proximal end of the second shaft, and where the first piston comprises an aperture to accommodate the second shaft. 
 	Regarding claim 3, the first shaft 17 comprises a bore (interior of sleeve 17) defined through its longitudinal length and where the second shaft 16 is nested within the bore defined in the first shaft. 
 	Regarding claim 4, the first piston 15 and the second piston 11 each comprise a plurality of apertures 14/19 defined through their respective surfaces. 
  	Regarding claim 11, Bonn discloses the method of disposing a first shaft 17 within a cylinder (1 and/or 2) filled with a fluid; disposing a second shaft 16 within the first piston shaft 17; moving the second shaft through the fluid relative to both the first shaft and to the cylinder in response to the displacement force; and moving the first shaft through the fluid relative to both the second shaft and to the cylinder in response to the displacement force.  Note the 112 rejection above and also elastic stops 22/23 allow a degree of relative movement between the two shafts once the second shaft starts pushing the first.  
Regarding claim 12, moving the second shaft 16 through the fluid relative to the first shaft 17 comprises pushing the first shaft 17 through the fluid by the second shaft 16.  Col. 1, lines 63-65 and col. 2, lines 1-9. 

	Regarding claim 20, moving the second piston 11 coupled to the second shaft 16 and moving the first piston 15 coupled to the first shaft 17 through the fluid within the cylinder further comprises channeling the fluid through a plurality of holes 14/19 defined within the first piston and the second piston, respectively.

Claim(s) 1, 3, 5, 9, 11-13 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polakowski et al  (US# 2011/0101579).
	Polakowski et al disclose all the limitations of the instant claims including; a cylinder 18;  a first shaft 66 disposed within the cylinder;  and a second shaft 124 nested within the first shaft, where the first shaft and second shaft are configured to move through a length of the cylinder independently of each other and to the cylinder.   Figures 1-3.  [0025]
	Regarding claim 3, the first shaft 66 comprises a bore (interior of sleeve 66) defined through its longitudinal length and where the second shaft 124 is nested within the bore defined in the first shaft. 
Regarding claim 5, the device comprises a volume of air B or D; an internal volume of fluid within the cylinder;  and a piston 52 or 164 disposed between the volume of air and the internal volume of fluid within the cylinder. 
	Regarding claim 9, the device further comprises a stop (portion holding 46/48/50) disposed within the cylinder, where the stop comprises a bore configured to accommodate movement of the first shaft 66 and the second shaft 124 there through.  Figure 3.
  	Regarding claim 11, Polakowski et al disclose the method of disposing a first shaft 66 within a cylinder 18 filled with a fluid; disposing a second shaft 124 within the first piston shaft 66;  moving the second shaft 124 through the fluid relative to both the first shaft 66 and to the cylinder 18 in response to the displacement force ;  and moving the first shaft 66 through the fluid relative to both the second shaft 124 and to the cylinder 124 in response to the displacement force.  Figures 1-3.  [0025]  
Regarding claim 12, moving the second shaft 124 through the fluid relative to the first shaft 66 comprises pushing the first shaft 66 through the fluid by the second shaft 124.  Note shaft 124 is fixedly connected to end 174 which receives the inputted force which causes the stages to nest.
Regarding claim 13, Polakowski et al further disclose compressing a volume of air B or D with a piston 52 or 164 in contact with the fluid in response to the movement of the first shaft or the second shaft through the fluid.  
Regarding claim 19, moving the second shaft 124 and moving the first shaft 66 through the fluid relative to the cylinder in response to the displacement force comprises moving a second piston 138 coupled to the second shaft 124 and moving a first piston 80 coupled to the first shaft 66 through the fluid within the cylinder.  
	Regarding claim 20, moving the second piston 138 coupled to the second shaft 124 and moving the first piston 80 coupled to the first shaft 66 through the fluid within the cylinder further comprises channeling the fluid through a plurality of holes 92/150 defined within the first piston and the second piston, respectively.

Claim(s) 1, 5-6, 9, 11, 13-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Runkel  (US# 2006/0021833).
	Runkel disclose all the limitations of the instant claims including; a cylinder 4;  a first shaft 8 disposed within the cylinder;  and a second shaft 42 nested within the first shaft [0032], where the first 
 	Regarding claim 2, the first shaft 8 comprises a first piston 6 disposed on a proximal end of the first shaft, where the second shaft 42 comprises a second piston (unlabeled, flat part at top of 42) disposed on a proximal end of the second shaft 42, and where the first piston 6 comprises an aperture to accommodate the second shaft.  Figure 1 [0032].
Regarding claim 5, the device comprises a volume of air FM; an internal volume 10 of fluid HM within the cylinder;  and a piston 26 disposed between the volume of air and the internal volume of fluid within the cylinder. 
Regarding claim 6, the volume of air 30 and the piston 26 disposed between the volume of air and the internal volume of fluid within the cylinder are disposed within a reservoir 24 coupled 20 to the cylinder. 
	Regarding claim 9, the device further comprises a stop (end guide at #2 in figure 1) disposed within the cylinder, where the stop comprises a bore configured to accommodate movement of the first shaft 8 and the second shaft 42 there through.  
  	Regarding claim 11, Runkel disclose the method of disposing a first shaft 8 within a cylinder 4 filled with a fluid; disposing a second shaft 42 within the first piston shaft 8; moving the second shaft 42 through the fluid relative to both the first shaft 8 and to the cylinder 4 in response to the displacement force;  and moving the first shaft 8 through the fluid relative to both the second shaft 42 and to the cylinder 8 in response to the displacement force.  Figures 1-3.  
Regarding claim 13, Runkel further disclose compressing a volume of air 30 with a piston 26 in contact with the fluid in response to the movement of the first shaft 8 or the second shaft 42 through the fluid.  

Regarding claim 15, further comprising transferring a portion of the fluid from the cylinder to the reservoir with the first shaft 8 and the second shaft 42.  [0025]
 Regarding claim 16, compressing the volume of air within the reservoir comprises pressing the piston 26 against the volume 30 of air by the portion of fluid transferred from the cylinder.  [0025] 
Regarding claim 19, moving the second shaft 42 and moving the first shaft 8 through the fluid relative to the cylinder in response to the displacement force comprises moving a second piston (top of 42) coupled to the second shaft 42 and moving a first piston 6 coupled to the first shaft 66 through the fluid within the cylinder.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK